department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc psi b05 genin-160967-05 office o f chief_counsel number info release date uil ----------------------- ----------------------- ------------------------------ ---------------------------------------- dear ------------- this letter responds to your request for information dated date regarding the income_tax_credit under sec_45 of the internal_revenue_code for electricity produced from wind section dollar_figure of revproc_2005_1 2005_1_irb_1 provides that the service may issue an information_letter the purpose of which is to call attention to a well- established interpretation or principle of tax law without applying it to a specific set of facts accordingly the following discussion is provided for general information purposes only and does not constitute a ruling sec_45 provides for purposes of sec_38 general_business_credit an income_tax_credit for the production and sale of electricity from wind to qualify for the credit the wind facility must be originally placed_in_service after date and before date the credit applies to electricity sold to an unrelated_person during the 10-year period beginning on the placed-in-service date for calendar_year the amount of the credit is equal to cents per kilowatt hour the amount of the credit is adjusted annually for inflation see for example notice_2005_37 2005_20_irb_1049 a copy of which is enclosed unlike sec_42 low-income_housing_credit there is no requirement that a wind facility obtain an allocation of the sec_45 credit from a state or federal government agency also there are no special rules under sec_45 regarding depreciation and partnership_allocations this letter has called attention to certain general principles of tax law it is intended for genin-160967-05 informational purposes only and does not constitute a ruling if you have any additional questions please contact our office at -------------------- sincerely susan j reaman branch chief branch office of associate chief_counsel passthroughs special industries enclosure notice_2005_37
